ORDER OF SUMMARY DISPOSITION
{1 In this case, THE COURT FINDS, from a review of the record and briefs submitted, that the recent decision in Autry v. Multiple Injury Trust Fund, 2001 OK 79, 38 P.3d 213 (2001), is dispositive of the issues presented. Rule 1.201 of the Oklahoma Supreme Court Rules provides that "[In any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." Okla. Stat. tit. 12, chap. 15, app. (Supp. 1997).
12 IT IS THEREFOR ORDERED that the opinion of the Court of Civil Appeals is vacated. The award of benefits by the Workers' Compensation Court from the Multiple Injury Trust Fund is sustained.
*881T3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 3rd day of December, 2001.
T4 HARGRAVE, C.J., WATT, V.C.J., HODGES, LAVENDER, BOUDREAU, WINCHESTER, JJ., concur.
115 OPALA, KAUGER, SUMMERS, JJ., concur in result.